Title: To Thomas Jefferson from Youen Carden, 14 June 1824
From: Carden, Youen
To: Jefferson, Thomas

   Youen Carden in acct DrNote he came into my service Sep. 12. 1813. @ 40.D. a year.1814.Dec.26.To a bushel of salt1.1815.July3To cash10.1816May7To do20.Dec.23To do30.1818.Jan.26To do50.1820.Oct.7To pd John Watson59.3823.To pd M. Dawson for Ormond your order8.1821.July27To cash20.1822.Sep.4.To pd M. Dawson21.79Nov.9.To order on Raphael20.To cash5.1824.Feb.13.To pd your order in favr G. W. Nicholas16.Mar.18.To cash5.To assumpsit to Charles Vest30.69to mrs Proctor20.62½for corn 2½ barrels7.50June14.To order on James Leitch10